DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2020/0144562, hereinafter “Sasaki”) in view of Oita et al. (US 5,683,805, hereinafter “Oita”). 
In regard to claim 1, Sasaki discloses a packaging material that includes a structure that includes at least a substrate layer, an adhesive layer, a metal foil layer, a sealant adhesive layer, and a sealant layer [abstract]. The packaging material is used as a battery case [0002 and 0007]. The packaging material comprises a substrate layer, 11, serves to impart heat resistance [0028] and is an outer layer [fig. 1]. The sealant layer, 17, is a thermoplastic resin and an inner layer [0131 and fig. 1]. The metal foil layer, 14, is between the substrate layer, 11, and the sealant layer 17 [fig. 1]. The metal foil layer is formed of an aluminum foil [0072]. The material comprises a first adhesive layer, 13, that is between the metal foil layer, 14, and the substrate layer, 11 [fig. 1]. A second adhesive layer, 16, is between the metal foil layer, 14, and the sealant layer, 17 [fig. 1]. The adhesive layer, 13, comprise a two-part curing type polyurethane adhesive [0059]. Thus, an adhesive agent. Sasaki discloses that the first adhesive layer has a thickness of 2 µm to 6 µm [0070]. 
Sasaki discloses that the substrate layer 11 is formed preferably from a biaxially stretched film of polyester or polyamide [0030-0031]. The polyester films include polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polybutylene naphthalate, and copolymerized polyesters [0030]. The polyamide films include Nylon-6, Nylon-6,6, a copolymer of Nylon-6, and Nylon 6,6, Nylon 6,10, polymetaxylylene adipamide (MXD6), Nylon-11, and Nylon-12 [0030]. 
Sasaki is silent with regards to the substrate layer having a shrinkage percentage of 2% to 5%. The applicant discloses within the specification that the heat-resistant resin layer includes polyamide film, polyester film, and the like, and these stretched films are preferably used [Specification 0042]. The films are biaxially stretched and include, polybutylene terephthalate, polyethylene terephthalate, polyethylene naphthalate. Polyamide films include nylon 6, nylon 6,6, and MXD6 nylon film. The applicant states within the examples that the heat resistant layer was nylon. It should be noted that the hot water shrinkage percentage is a result effective variable.  As the hot water shrinkage percentage increases, the material will have increased peeling effect from the adhesive layer. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the hot water shrinkage of the substrate layer of Sasaki to a percentage of 2% to 5% since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the hot water shrinkage of the substrate layer of Sasaki to a percentage of 2% to 5% motivated by the expectation of forming a substrate layer that has enhanced adhesion to the adhesive layer 13. 
Sasaki is silent with regards to the first adhesive layer composed of a color adhesive agent composition containing a black pigment. 
Oita discloses a colored film formed of a film and at least one colored adhesive layer arranged on one side of the film (abstract). The film can be used for packaging materials (col. 1 lines 11-14). The film for use include polyethylene film, polypropylene film, polyester film, polycarbonate film, polyvinyl chloride film, polyvinylidene chloride film, polystyrene film and polyamide film (col. 2 lines 41-50). The adhesive composition contains a color pigment (col. 5 lines 46-59) in an amount of 0.1 to 5 parts by weight of the adhesive (col. 6 lines 25-37). The color pigment includes black pigments such as aniline black and carbon black (col. 5 lines 45-58). 
Sasaki and Oita both disclose an adhesive composition that is used in packaging materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the black pigment in an amount of 0.1 to 5 parts by weight of the adhesive as disclosed in Oita in the first adhesive composition of Sasaki motivated by the expectation of forming a colored adhesive that is aesthetically aligns with the materials of the packaging material.  
Sasaki is silent with regard to the coating of the first adhesive layer being between 5 g/m2 and 10 g/m2.
Oita discloses that the coating weight of the adhesive is generally about 1 to 50 g/m2 (col. 7 lines 46-50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a coat weight of about 1 to 50 g/m2 of the adhesive of Oita for the coat weight of the first adhesive layer of Sasaki motivated by the expectation of forming an adhesive layer that has excellent adhesion properties while maintaining the degree of coloring desired by the application. 
Modified Sasaki discloses that the desired shade of the adhesive composition can be produced by adding the colorant to a colorless adhesive in an amount as much as needed to prepared a colored adhesive having the desired shade (Oita col. 7 lines 11-19). Therefore, it should be noted that the content of the color pigment in the adhesive layer is a result effective variable.  As color pigment content increases, the material has increased pigmentation.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the content of the color pigment in the adhesive layer to 0.25 g/m2 to 0.3 g/m2 since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the content of the color pigment in the adhesive layer to 0.25 g/m2 to 0.3 g/m2 motivated by the expectation of forming a colored layer that has the desired shade needed for the packaging material.  
In regard to claim 6, Sasaki discloses that a chemical conversion coating is provided on at least one surface of the aluminum foil layer [0086].

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2020/0144562, hereinafter “Sasaki”) in view of Oita et al. (US 5,683,805, hereinafter “Oita”) in further view of Kaibin et al. (US 9,397,321, hereinafter “Kaibin”).
In regard to claim 2, modified Sasaki discloses a packaging material that comprises a first adhesive layer that comprises an adhesive agent and a color pigment. Modified Sasaki discloses that the adhesive agent is a two-part curing type polyester urethane resin of a polyester resin as a main agent and a polyfunctional isocyanate component as a curing agent [0059-0064]. The polyfunctional isocyanate is preferably aromatic [0064], thus the polyfunctional isocyanate compound contains aromatic isocyanate of 50 mol% or more. 
Modified Sasaki is silent with regard to the polyester resin having a number average molecular weight (Mn) of 8,000 to 25,000 and a weight average molecular weight (Mw) of 15,000 to 50,000, and a ratio thereof (Mw/Mn) is 1.3 to 2.5. 
	Kaibin discloses a molding packaging material that comprises a heat resistant resin layer as an outer layer, a metal foil layer, and a first adhesive agent layer arranged there between (abstract). The first adhesive agent layer is a two-part curing type polyester polyurethane resin made of a polyester resin as a main ingredient and multifunctional isocyanate compound as a curing agent (abstract). The polyester resin is 8,000 to 25,000 in number average molecular weight and 15,000 to 50,000 in weight average molecular weight, and a ratio thereof is 1.3 to 2.5 (abstract). 
	Modified Sasaki and Kaibin both disclose a packaging material that comprises a heat resistant resin layer, a metal foil layer, and a first adhesive agent layer arranged there between that comprises a two-part curing type polyester polyurethane resin. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyester resin that has 8,000 to 25,000 in number average molecular weight and 15,000 to 50,000 in weight average molecular weight, and a ratio thereof is 1.3 to 2.5 as disclosed by Kaibin for the polyester resin of modified Sasaki motivated by the expectation of forming an adhesive with high adhesive strength and excellent formability (Kaibin col. 5 lines 25-31).
	In regard to claim 3, modified Sasaki discloses that the polyester resin is made from dicarboxylic acid and dialcohol as raw materials (Kaibin col. 5 lines 8-9). The dicarboxylic acid having an even number of methylene of a methylene chain and aromatic dicarboxylic acid (Kaibin col. 5 lines 15-25). The content rate of the aromatic dicarboxylic acid to a total amount of the aliphatic dicarboxylic acid and the aromatic dicarboxylic acid is 40 mol% to 80 mol% (Kaibin col. 5 lines 33-36). 
	In regard to claim 4, modified Sasaki discloses that the cured film of the two-part curing type polyester urethane resin is 70 to 400 Mpa in a Young’s modulus by tensile test (Kaibin col. 7 lines 1-4). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2020/0144562, hereinafter “Sasaki”) in view of Oita et al. (US 5,683,805, hereinafter “Oita”) in view of Minamibori et al. (US 9,553,284, hereinafter “Minamibori”).
In regard to claim 8, modified Sasaki discloses a packaging material that comprises a substrate layer of heat resistant material as previously discussed. Modified Sasaki is silent with regard to the outer surface of the substrate layer comprising a matte coating layer. 
	Minamibori discloses a molding material for a package that includes a matte-coating layer that is formed on the outer base material layer that includes a heat-resistant resin (abstract). 
	Modified Sasaki and Minamibori both disclose a packaging material that comprises an outer layer of a heat resistant layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the matte coating layer of Minamibori on the outer surface of the substrate layer of modified Sasaki motivated by the expectation of forming a matte coating layer having excellent formability, chemical resistance, solvent resistance, electrolytic solution resistance and printing property (abstract).

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
The applicant argues one of ordinary skill in the art would not have looked to Oita et al. to solve the problems associated with Sasaki et al. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sasaki et al. disclose that the embodiments described within the specification are merely examples of the configurations for embodying the technical idea of the present invention, and the technical idea of the present invention should not limit the materials, shapes, structures, and the like of the components to those described below [0023]. Thus, Sasaki et al. provides motivation to look to the prior art to modify the invention outside of the technical scope. Thus, one of ordinary skill in the art at the time of the invention would be motivated to look to Oita et al. to aesthetically enhance the material of Sasaki et al. by coloring the adhesive composition. Oita et al. provides the teaching of coloring an adhesive that has a pigment that is finely dispersed allowing for excellent vividness.  
The applicant argues that one of ordinary skill in the art at the time of the invention would not have been motivated to optimize a black pigment of Sasaki et al. or Oita et al. to arrive at the claimed range absent the improper use of hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Oita et al. states that the amount of pigment used in the adhesive composition is 0.1 to 5 parts by weight of the adhesive (col. 6 lines 25-37). This falls within applicant’s claimed range. Thus, the examiner was not using improper hindsight reasoning. 

The applicant argues that Oita et al. teaches away from a combination with Sasaki et al. because Sasaki et al. teaches an adhesive with a high yield stress, Oita et al., the contrary, states “colored films are required to permit easy adhesion and peeling.”
In response, the examiner, respectfully, disagrees. Oita et al. discloses that adhesive can be one of a pressure-sensitive adhesive, heat-sensitive adhesive, or an autohesive (col.  2 lines 50-53). The pressure-sensitive adhesive and heat-sensitive adhesive are commonly used in packaging materials. In reference to the above passage from Oita et al., Oita et al. is referring to the autohesive when the colored film is to be applied to a metal or a glass substrate. The adhesive material that would be utilized in Sasaki et al. is the pressure-sensitive adhesive or heat-sensitive adhesive which are well known adhesives used to adhered to layers together. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782